DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 03/17/2021 by Applicant’s Attorney, David Zdurne.

The application has been amended as follows:
CLAIMS: 

1. A method of calibrating a bending apparatus comprising at least a first moveable manipulator and at least a second moveable manipulator, comprising the steps of: 
positioning a wire such that it is held by a first gripper of the first moveable manipulator and a second gripper of the second moveable manipulator, wherein the first moveable manipulator includes one revolute joint defining a first rotation axis and three prismatic joints defining a first translation axis, a second translation axis, and a third translation axis with the one revolute joint and the three prismatic joints mechanically linked together with the first gripper located at an end of the linked joints of the first moveable manipulator and wherein the second moveable manipulator includes two revolute joints defining a second rotation axis and a third rotation axis with the two revolute joints mechanically linked together with the second gripper located at an end of the linked joints of the second moveable manipulator; 
moving the first rotation axis, included as part of the first moveable manipulator, [[recording]] measuring a movement of the first gripper from moving the first rotation axis, measuring a first resulting movement of the wire from moving the first rotation axis, and recording the first resulting movement; 
moving the second rotation axis, included as part of the second moveable manipulator, [[recording]] measuring a movement of the second gripper from moving the second rotation axis, measuring a second resulting movement of the wire from moving the second rotation axis, and recording the second resulting movement; 
moving the first translation axis, included as part of the first moveable manipulator, [[recording]] measuring a movement of the first gripper from moving the first translation axis, measuring a third resulting movement of the wire from moving the first translation axis, and recording the third resulting movement; 
moving the third rotation axis, included as part of the [[first]] second moveable manipulator, [[recording]] measuring a movement of the second gripper from moving the third rotation axis, measuring a fourth resulting movement of the wire from moving the third rotation axis, and recording the fourth resulting movement; 
moving the second translation axis, included as part of the first moveable manipulator, [[recording]] measuring a movement of the first gripper from moving the  second translation axis, measuring a fifth resulting movement of the wire from moving the second translation axis, and recording the fifth resulting movement; 
moving the third translation axis, included as part of the first moveable manipulator, [[recording]] measuring a movement of the first gripper moving the third translation axis, measuring a sixth resulting movement of the wire from moving the third translation axis, and recording the sixth resulting movement; and 
of the first moveable manipulator and the second moveable manipulator and the corresponding recorded movements of the wire, 
wherein each of the axes of the first moveable manipulator and the second moveable manipulator are moved in different directions.

5. A method of calibrating a bending apparatus comprising at least a first moveable manipulator and at least a second moveable manipulator, comprising the steps of: 
positioning a wire such that it is held by a first gripper of the first moveable manipulator and a second gripper of the second moveable manipulator, wherein the first moveable manipulator includes at least one revolute joint defining a first rotation axis and at least one prismatic joint defining a first translation axis with the at least one revolute joint and the at least one prismatic joint mechanically linked together with the first gripper located at an end of the linked joints of the first moveable manipulator, and wherein the second moveable manipulator includes at least two revolute joints defining a second rotation axis and a third rotational axis with the at least two revolute joints mechanically linked together with the second gripper located at an end of the linked joints of the second moveable manipulator; 
moving the first rotation axis, included as part of the first moveable manipulator, [[recording]] measuring a movement of the first gripper from moving the first rotation axis, measuring a first resulting movement of the wire from moving the first rotation axis, and recording the first resulting movement; 
moving the first translation axis, included as part of the first moveable manipulator, [[recording]] measuring a movement of the first gripper from moving the first translation axis, measuring a second resulting movement of the wire from moving the first translation axis, and recording the second resulting movement; 
moving the second rotation axis, included as part of the second moveable manipulator, [[recording]] measuring a movement of the second gripper from moving the second rotation axis, measuring a third resulting movement of the wire from moving the second rotation axis, and recording the third resulting movement; 
rotation axis, included as part of the second moveable manipulator, [[recording]] measuring a movement of the second gripper from moving the third translation axis, measuring a sixth resulting movement of the wire from moving the third rotation axis, and recording the sixth resulting movement: 
developing a real model based on the [[recorded]] movements of the axes of the first moveable manipulator and the second moveable manipulator and the corresponding recorded movements of the wire, 
wherein each of the axes of the first moveable manipulator and the second moveable manipulator are moved in different directions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 5 are directed towards methods of calibrating a bending apparatus comprising at least a first moveable manipulator and at least a second moveable manipulator. The prior art fails to disclose or render obvious all of the limitations of claims 1 and 5. Specifically, the prior art does not disclose or render obvious the following limitations in combination with the rest of the limitations of claims 1 and 5: 
gripping a wire with a first gripper of a first moveable manipulator and a second gripper of a second moveable manipulator, the first moveable manipulator including one revolute joint/axis and at least one prismatic joint/axis mechanically linked together with the first gripper at the end of the linked joints and the second moveable manipulator including two revolute joints/axes mechanically linked together with the second gripper at the end of the linked joints, and individually moving the axes of the manipulators and measuring a movement of the grippers and measuring and recording resultant movements of the wire held by the grippers in order to develop a real model of the movements of the axes of the manipulators and the corresponding movements of the wire wherein each of the axis of the manipulators are moved in different directions.


                US 2003/0056561 discloses a bending apparatus comprising a first moveable manipulator comprising three prismatic joints and three revolute joints with a first gripper at an end of the linked joints and a second stationary manipulator with a second gripper; although it is mentioned in the specification that this manipulator can also be a moveable manipulator, and also discloses repeatedly bending the wire and recording the resulting bends to determine an over-bending amount needed to create a desired amount of bend in the wire. This reference does not explicitly disclose that the second manipulator includes two revolute joints with a gripper at an end of the linked revolute joints, or specifically moving each axis of the manipulators and measuring and recording a movement of the gripper and resultant movement of the wire, or that the resulting axes of the first and second manipulators would have axes that move in different directions as claimed.
                US 6,434,993; US 2005/0126245; and US 5,927,126 each disclose wire and/or pipe bending apparatuses in which a second gripping apparatus includes two revolute joints, however, one of the rotation axes of the second manipulator in each of these references aligns with a rotation axis of the first manipulator; i.e. a twisting axis of the wire, and therefore the axes of the manipulators would not move in different directions as claimed. Also, these references also do not disclose specifically moving each axis of the manipulators and measuring a movement of the gripper and measuring and recording resultant movements of the wire to form a real model.

Claims 1-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729